Case: 20-11062      Document: 00515823983         Page: 1     Date Filed: 04/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                             April 15, 2021
                                  No. 20-11062
                               Conference Calendar                          Lyle W. Cayce
                                                                                 Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Anthony Charles Harden, Jr.,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 1:20-CR-38-1


   Before Jones, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Anthony Charles Harden, Jr.,
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Harden has not filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11062     Document: 00515823983          Page: 2   Date Filed: 04/15/2021




                                   No. 20-11062


   counsel’s brief and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.




                                        2